Detailed Action
	This action is responsive to an original application filed on 2/13/2020 with acknowledgement that this application claims a priority date of 2/14/2019 to foreign application AU2019900471.
	Claims 1, 3-7, 9-10, and 12-16 are currently pending.  Claims 4, 6, 10, and 16 have been withdrawn from further consideration. Claim 1 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on March 3, 2022 is acknowledged.  One page of amended specification and three pages of amended claims were received on 2/9/2022.  The specification is amended such that the drawings are no longer objected to.  Claims 1, 5, 9, and 15 have been amended.  Claims 2, 8, and 11 are now cancelled.  Claims 1 and 5 are now objected to as noted below.  The claims are no longer rejected under 35 U.S.C. 112(b).
Election/Restrictions
Applicant’s election without traverse of Spray Head System Species B (Fig. 5a), Manifold Location Relative to Each Other Sub-Species A (Figs. 1a-3), Manifold Location Relative to Fan Sub-Species A, Manifold Location Relative to Periphery of Fan Sub-Species A, and Manifold Shape Sub-Species B, in the reply filed on 12/10/2021 is acknowledged.
Claims 4, 6, 10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.



Information Disclosure Statement
The listing of references in an international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered unless listed on an IDS or form PTO-892.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
In Claim 1 Lines 3-4, “the same radial plane” should be revised to “a same radial plane” to ensure proper antecedent basis.
In Claim 5 Line 2, “the periphery of the fan” should be revised to “the fan periphery” to ensure proper antecedent basis.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,013,728 to Banovac (“Banovac”).
As to Claim 1, Banovac discloses a spray head (See “first spray head” in Annotated Fig. 1) for an agricultural sprayer (See Annotated Fig. 1, Col. 2 Line 51 “agricultural sprayer”), the spray head including a fan (See Annotated Fig. 2, the fan includes #31, #41, #50) with a central axis (See Annotated Fig. 2), a rear for air entry (See Annotated Fig. 2 and Col. 3 Lines 9-10, the rear half of the agricultural sprayer has air enter at #37), a front for air exit (See Annotated Fig. 2 and Col 3 Lines 15-18, the front half of the agricultural sprayer has air exit at baffles #34 and #35), and with fan blades (Fig. 2 #52 “blades”) that define a fan periphery (See Annotated Fig. 2, Merriam Webster defines periphery as “the external boundary or surface of a body”, therefore the fan periphery can be a zone that surrounds the fan blades), the spray head also including dual liquid manifolds (Fig. 3 #61 and 62 “two manifolds”) in the form of concentric rings (See Fig. 4, Based on Specification Paragraph 0012 of the claimed invention, “concentric rings may extend to form a full circle or may only extend to form a partial circle” and Merriam Webster defines a ring as a circular line, figure, or object or an encircling arrangement, therefore manifolds #61 and #62 are considered partially circular concentric rings), in the same radial plane (See Figs. 4 and 5), about the fan's central axis (See Annotated Fig. 2 and Fig. 4), each manifold having a plurality of spray nozzles (Fig. 4 #60, “spray nozzle”) positioned thereabout (See Figs. 4 and 5) to be capable of spraying liquid into air exiting the fan (See Fig. 10 and Col. 4 Lines 70-75), and each manifold having a liquid inlet (See Annotated Fig. 4, the inlets to each manifold are at the pipes #17 and #18) and a liquid outlet (See Annotated Fig. 4, a liquid outlet for each manifold is through a nozzle #60) so as to permit individual control of liquid through each manifold (See Col. 4 Lines 21-27), the individual control being provided for each manifold separate to an other manifold (See Col. 4 Lines 21-27, manifolds on #62 can be controlled separate from manifolds on #61, since #62 is controlled by valve #68 and #61 is controlled by valve #67).
As to Claim 3, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the manifolds are behind the fan (See Annotated Fig. 2, the manifolds are to a back side of #31).
As to Claim 5, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the manifolds located adjacent the periphery of the fan (See Annotated Fig. 2).
As to Claim 7, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses including a housing (See Annotated Fig. 2) for mounting the fan and the manifolds thereto (See Annotated Fig. 2, the fan is within the housing, and the dual manifolds are mounted onto the housing).
As to Claim 12, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the spray head includes one or more additional manifolds (See Annotated Fig. 1 and Annotated Fig. 8).
As to Claim 14, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses a system of spray heads (See Annotated Fig. 1 and Annotated Fig. 8), the system including at least two of the spray heads of claim 1 (See Annotated Fig. 1 and Annotated Fig. 8, the system of spray head includes a first spray head and a second spray head), each spray head in fluid communication with each other spray head (See Annotated Fig. 8), the system including two incoming liquid pathways (See Annotated Fig. 8, #17 and #18 are two liquid pathways) that supply liquid to inner manifolds (See Annotated Fig. 8) and outer manifolds (See Annotated Fig. 8) of the spray heads via a single line (See Annotated Fig. 8, #17 and #18 are each single lines that supply liquid to an inner manifold and an outer manifold) servicing the spray heads consecutively (See Annotated Fig. 8, each spray head is serviced consecutively by #17 for manifolds #61 and by #18 for manifolds #62).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Banovac or, in the alternative, under 35 U.S.C. 103 as obvious over Banovac in view of US Patent 4,823,268 to Giles et al. ("Giles").
As to Claim 9, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac discloses wherein the spray nozzles of one manifold are configured to provide a different flowrate and/or spray pattern as the spray nozzles of an other manifold (See Fig. 4, the nozzles on the dual manifolds are each at different radial locations and thus will each spray liquid with different spray patterns based on a position of the nozzle, a direction the nozzle is pointed towards, and effects of gravity on sprayed liquid.  Also, if the agricultural sprayer is sprayed while on a hill, the resulting spray pattern from each nozzle will be further impacted.  Based on the claim stating “flowrate and/or spray pattern” different flow rates are not necessarily required by the claim.).
Furthermore, Giles discloses a spray head (Fig. 3 #100 “orchard sprayer”) for an agricultural sprayer (Fig. 1 #10 “mobile unit”) the spray head including a fan (Fig. 1 #26 “fan blade”) with a central axis (See Annotated Fig. 1), the spray head also including dual liquid manifolds (Fig. 3 #102 and #104 “manifolds”) each manifold having a plurality of spray nozzles (Fig. 1 #28 “nozzles”) positioned to be capable of spraying liquid into air exiting the fan (Col. 15 Lines 30-35), and each manifold having a liquid inlet (See Annotated Fig. 3, Col. 15 Lines 13-28) and a liquid outlet (See Annotated Fig. 3, a liquid outlet for each manifold is through a nozzle #28) so as to permit individual control of liquid through each manifold (Col. 15 Lines 13-28), wherein the spray nozzles of one manifold are configured to provide a different flowrate and/or spray pattern as the spray nozzles of an other manifold (Per Col. 12 Lines 50-60 the spray nozzles of one manifold of the manifolds are configured to spray liquid with a spray pattern that is different from a spray pattern of liquid sprayed by spray nozzles of an other manifold of the manifolds.  Based on the claim stating “flowrate and/or spray pattern” different flow rates are not necessarily required by the claim.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Banovac as applied to Claim 1 above such that the spray nozzles of one manifold of the manifolds are configured to spray liquid with a different spray pattern when compared to liquid sprayed by the spray nozzles of an other manifold of the manifolds, as taught by Giles, for the purpose of spraying an optimal amount of liquid based on an intended target (Col. 17 Lines 32-37).

Claim Rejections - 35 USC § 103
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Banovac in view of Giles.
As to Claim 13, in reference to the spray head of Banovac as applied to Claim 1 above, Banovac further discloses wherein the spray head includes one or more additional manifolds (See Annotated Fig. 8), each additional manifold also having a plurality of spray nozzles positioned to be capable of spraying liquid into air exiting the fan (See Figs. 8 and 10, Col. 4 Lines 70-75), and each additional manifold also having a liquid inlet (Fig. 8 # 63 and #64 “inlets”) and a liquid outlet (See Annotated Fig. 8, the liquid outlets are nozzles #60).
Regarding Claim 13, Banovac as applied above does not disclose permitting individual control of liquid through each manifold separate to each other manifold (See Annotated Fig. 8, the manifolds #61 cannot be operated separately from each other, and the manifolds #62 also cannot be operated separately from each other).
However, Giles discloses a spray head (Fig. 3 #100 “orchard sprayer”) for an agricultural sprayer (Fig. 1 #10 “mobile unit”) the spray head including a fan (Fig. 1 #26 “fan blade”) with a central axis (See Annotated Fig. 1), the spray head also including dual liquid manifolds (Fig. 3 #102 and #104 “manifolds”) each manifold having a plurality of spray nozzles (Fig. 1 #28 “nozzles”) positioned to be capable of spraying liquid into air exiting the fan (Col. 15 Lines 30-35), and each manifold having a liquid inlet (See Annotated Fig. 3, Col. 15 Lines 13-28) and a liquid outlet (See Annotated Fig. 3, a liquid outlet for each manifold is through a nozzle #28) so as to permit individual control of liquid through each manifold (Col. 15 Lines 13-28), wherein the spray head includes one or more additional manifolds (Fig. 3 #106 “manifold”), each additional manifold also having a plurality of spray nozzles positioned to be capable of spraying liquid into air exiting the fan (See Figs. 1 and 3., Col. 15 Lines 30-35), and each additional manifold also having a liquid inlet (See Annotated Fig. 3, Col. 15 Lines 13-28) and a liquid outlet (See Annotated Fig. 3, a liquid outlet for each manifold is through a nozzle #28) so as to permit individual control of liquid through each manifold separate to each other manifold (Col. 15 Lines 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray head of Banovac as applied above to implement controls to permit individual control of liquid through each manifold separate to each other manifold, as taught by Giles, for the purpose of optimally spraying a target based on the size and location of the target (Col. 7 Lines 21-26).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Banovac in view of US Patent 4,723,709 to Curran Jr. (“Curran”).
Regarding Claim 15, in reference to the system of spray heads of Banovac as applied to Claim 14 above, Banovac does not disclose wherein liquid not exiting through spray nozzles then exits the spray heads via separate lines, each line equipped with its own valve to allow draining of each of the manifolds either consecutively or concurrently.
However, Curran discloses a spray head (Fig. 3 #1 “spraying apparatus”) for an agricultural sprayer (Fig. 1 #2 “tractor”), the spray head including dual liquid manifolds (Fig. 9 #46 and #46’ “spray boom manifolds”) each manifold having a plurality of spray nozzles (Fig. 9 #10 and #10’ “nozzles”) positioned to be capable of spraying liquid (Col. 4 Line 5), and each manifold having a liquid inlet (See Annotated Fig. 9) and a liquid outlet (See Annotated Fig. 9) so as to permit individual control of liquid through each manifold (Per Col. 5 Lines 3-65 it is understood that each manifold can be individually controlled manually or using a programmed controller), wherein liquid not exiting through spray nozzles then exits the spray head via separate lines (See Annotated Fig. 9), each line equipped with its own valve (Fig. 9 #22 and #22’ “drain valves”) to allow draining of each of the manifolds either consecutively or concurrently (See Col. 7 Lines 43-47, it is understood that the drain valves can be opened at the same time or in sequence to allow each of the manifolds to drain liquid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of spray heads of Banovac as applied to Claim 14 above such that liquid not exiting through spray nozzles then exits the spray heads via separate lines, each line equipped with its own valve to allow draining of each of the manifolds either consecutively or concurrently, as taught by Curran, for the purpose of reducing environmental stress from unused liquid (Col. 7 Lines 48-51). 

    PNG
    media_image1.png
    599
    1188
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    773
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    823
    859
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    519
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    792
    830
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    912
    653
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.  	Regarding Claim 1, applicant’s argument that Banovac does not teach or suggest “a front for air exit” is not found persuasive, because as shown in Annotated Fig. 2, Banovac teaches a front half and a rear half, both of which allow air to enter and exit.
Regarding Claim 1, applicant’s argument that Banovac does not teach or suggest manifolds in the form of concentric rings about the fan’s central axis is not found persuasive because the term “concentric ring” has been interpreted using the broadest reasonable interpretation based on the disclosure of the claimed invention and a dictionary definition of “ring”.  Based on Specification Paragraph 0012 of the claimed invention, “concentric rings may extend to form a full circle or may only extend to form a partial circle” and Merriam Webster defines a ring as a circular line, figure, or object or an encircling arrangement, therefore manifolds #61 and #62 are considered partially circular concentric rings.
Regarding Claims 1, 13, and 15 applicant’s argument that each manifold is not individually controlled is not found persuasive because manifold #62 is controlled by valve #68 and manifold #61 is controlled by valve #67.  Though there is a shared entrance #65 for liquid to enter pipes #17 and #18, the inlet of #62 is located in pipe #18 and the inlet of #61 is located in pipe #17.  Furthermore, a single spray nozzle can be considered a liquid outlet since Merriam Webster defines an outlet as “a place or opening through which something is let out”.  Applicant points to Paragraph 0014 of the Specification as proof that individual control of each manifold in the manner claimed in independent Claim 1 is not possible with Banovac, as there is only a single fluid supply inlet that provides the same fluid to both sides of the manifolds, however Examiner notes that independent Claim 1 merely states “each manifold having a liquid inlet and a liquid outlet so as to permit individual control of liquid through each manifold, the individual control being provided for each one manifold separate to an other manifold”, which Banovac teaches as noted above.
Regarding Claim 9, applicant’s argument that the position and orientation of the spray nozzles on Banovac’s respective spray nozzles would have no effect on the rate of flow through the spray nozzles is moot because Claim 9 states “the spray nozzles of one manifold are configured to provide a different flowrate and/or spray pattern as the spray nozzles of an other manifold”.  Based on the claim stating “flowrate and/or spray pattern”, the claim requires either the flowrate, the spray pattern, or both the flowrate and spray pattern of the spray nozzles of one manifold to be provided different from an other manifold.  Therefore, since Banovac and Giles both teach the spray nozzles of one manifold having a different spray pattern from the spray nozzles of an other manifold, the claimed limitation is taught by both Banovac and Giles. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 10, 2022